Citation Nr: 0837139	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO in 
Louisville, Kentucky, which denied a claim for service 
connection for hypertension, as secondary to service-
connected diabetes mellitus, type II.

The veteran was scheduled for a Travel Board hearing to be 
held on June 11, 2007 at the Louisville, Kentucky RO. The 
veteran failed to appear at this hearing. No request to 
reschedule this hearing has been received.

The Board remanded this case in June 2006.  It returns now 
for appellate consideration.


REMAND

Regrettably, this claim must once again be remanded. 

In its October 2007 remand, the Board instructed that the 
veteran be scheduled for a new VA examination to assess the 
etiology and onset of his hypertension.  In particular, the 
Board required that the examination report include a 
discussion and explanation concerning the possibility that 
the veteran's diabetes mellitus, type II, could have 
aggravated his hypertension.  The AOJ did schedule the 
veteran for a VA examination for June 2008, and requested 
that the examiner determine whether the veteran's 
hypertension could have been aggravated by his diabetes 
mellitus, type II.  This requested information, however, was 
never addressed in the examination report.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the October 2007 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

In addition, the Board observes that the most recent medical 
treatment records available are from 2006.  As this case is 
being remanded for a VA opinion, the AOJ now has the 
opportunity to obtain any outstanding VA treatment records 
that relate to the veteran's hypertension.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any 
outstanding VA medical records for 
treatment of hypertension from April 
2006 to present.

2. The veteran's claims folder should be 
referred to a VA examiner for an opinion 
as to the onset and etiology of the 
veteran's hypertension.  The claims file 
should be provided to the examiner for 
review, and the examiner should note that 
it has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has hypertension as a result of a 
disease or injury in service OR whether 
the veteran has hypertension that has 
been caused or aggravated by a service-
connected disability, particularly the 
veteran's service-connected diabetes 
mellitus, type II.  Before rendering such 
an opinion, the examiner should attempt 
to determine the exact date of onset of 
the veteran's hypertension and provide a 
explanation for this onset date.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3. Thereafter, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





